EXHIBIT 10.15

 

PULITZER INC. SUPPLEMENTAL

EXECUTIVE BENEFIT PENSION PLAN

(RESTATED AS OF MAY 1, 2005)

 

1. Background. The Pulitzer Inc. Supplemental Executive Benefit Pension Plan
(the “Plan”) was originally established by Pulitzer Publishing Company,
effective January 1, 1986. Pulitzer Inc. (the “Company”) assumed sponsorship of
the Plan as of March 18, 1999. The Company hereby amends and restates the Plan
in its entirety, effective as of May 1, 2005 (the “Restatement Date”), subject
to completion of the merger of the Company and LP Acquisition Corp. (the “Lee
Merger”) pursuant to the Agreement and Plan of Merger dated as of January 29,
2005, among the Company, Lee Enterprises, Incorporated and LP Acquisition Corp.
(the “Merger Agreement”).

 

2. Plan Termination. No individual may become a participant in the Plan after
December 31, 2004. Benefits under the Plan will cease to accrue as of January 1,
2005. All active participants will be fully vested in their accrued Plan
benefits as of the Restatement Date, regardless of the period of their service
with the Company and its affiliates.

 

3. Conversion to Individual Account Plan. Effective as of the Restatement Date,
the Plan will be converted into an individual account plan. A bookkeeping
account will be established in the name of each participant (including, for the
purposes hereof, active participants, retired participants and beneficiaries who
are receiving Plan pension payments, and deferred vested participants). As of
the Restatement Date, each participant’s account will be credited with an
opening balance equal to the amount listed opposite such participant’s name on
Schedule A.



--------------------------------------------------------------------------------

4. Credits to Participants’ Accounts. The participants’ accounts will earn
monthly interest at an annual rate of 5.75%. Interest for each month will be
credited to each participant’s account as of the last day of the month. If the
full and final distribution of a participant’s account occurs on a date other
than the last day of a calendar month, then, prior to the distribution, the
account will credited with the interest earned for the partial calendar month
ending on the date preceding the date of such distribution. The account of a
participant who is covered by the Company’s Executive Transition Plan will be
credited with the amount set forth opposite the participant’s name on Schedule B
as of the date of the participant’s termination of employment with the Company
and its affiliates (together with interest from January 1, 2005) if and to the
extent the participant becomes entitled to a “SERP enhancement” under his or her
Executive Transition Plan agreement.

 

5. Payment of Account Balances.

 

(a) Periodic Payments. The Company shall make (or cause to be made) monthly
payments (commencing May 2005) to the participants in the amounts set forth on
Schedule C (relating to participants in pay status under the Plan before the
Restatement Date). If a deferred vested participant reaches age 65 after the
Restatement Date and before the payment in full of such participant’s account
balance, then the Company will make monthly payments to such participant equal
to the monthly payments that would have begun at such time under the terms of
the Plan in effect immediately prior to the Restatement Date, based upon a
single life annuity form of payment.

 

-2-



--------------------------------------------------------------------------------

(b) Final Distribution of Participant Accounts. The Company will pay (or cause
to be paid) to each participant (or the beneficiary of a deceased participant) a
single sum cash payment equal to the balance of the participant’s account on the
first to occur of:

 

(1) May 1, 2008;

 

(2) the date of the participant’s death; or

 

(3) the date on which occurs a “change in control” (as defined in Schedule D).

 

(c) Beneficiary Designation. The beneficiary of a participant who is listed on
Schedule C will be the person(s) who would be entitled to receive payments
following the participant’s death under the applicable form of payment being
made, or, if no such person survives the deceased participant, the participant’s
surviving spouse or, if none, the deceased participant’s estate. Any other
participant may designate a beneficiary by written notice filed with the
Committee or its designee, and a participant may change his or her beneficiary
at any time by designating a new beneficiary in the same manner, and no notice
need be given to any prior designated beneficiary. If no designated beneficiary
shall survive a deceased participant, then payment of the participant’s account
will be made to the deceased participant’s surviving spouse, if any, or, if
none, to his estate.

 

(d) Payments Charged Against Accounts. Each participant’s account will be
charged with the amount of any distribution made to the participant after the
Restatement Date in partial or full payment of the participant’s account
balance. Any such charge will be made as of the end of the month in which the
distribution is made or, in the case of a final distribution of the balance of a
participant’s account, the date of the distribution.

 

6. Non-Competition Condition. The non-competition, non-disclosure and forfeiture
provisions of ARTICLE VI of the Plan (“Forfeiture Conditions”), as in effect
immediately prior

 

-3-



--------------------------------------------------------------------------------

to the Restatement Date, shall continue to apply to the rights of Plan
participants to receive their account balances, except: (a) effective as of May
1, 2005, the Forfeiture Conditions will cease to apply and be of no further
force or effect with respect to the account balances of retired participants who
began receiving their Plan benefit before the Restatement Date and to deferred
vested participants whose employment terminated before the Restatement Date; (b)
effective May 1, 2008, the Forfeiture Conditions will cease to apply and be of
no further force or effect with respect to participants who, on the Restatement
Date, were still employed with the Company or any of its subsidiaries (“covered
participants”); (c) effective May 1, 2005, the Company shall no longer have a
right to recover payments previously made to a participant who violates the
Forfeiture Conditions; (d) the scope of “competitive employment” shall be
limited to print media within the designated market area of any of the St.
Louis, Tucson and Bloomington operations of the Company and its subsidiaries
(“restricted areas”); and (e) if a competitor conducts print operations in a
restricted area as well as non-restricted areas, employment or other affiliation
with such competitor shall not be considered competitive employment if such
employment or affiliation is limited exclusively to the operations of the
competitor in a non-restricted area.

 

7. Administration and Claim Procedures.

 

(a) Committee. The Plan will be administered by a committee (the “Committee”)
which, prior to date on which the Lee Merger is effective, will be the
Compensation Committee of the Board of Directors of Pulitzer Inc. and,
thereafter, will be the Lee Retirement Account Plan Committee. Subject to the
provisions of the Plan, the Committee, acting in its discretion, will have full
power and authority to interpret, construe and apply the provisions of the Plan
and

 

-4-



--------------------------------------------------------------------------------

to take such actions as it deems necessary or appropriate in order to carry out
the provisions of the Plan, provided, however, that the Plan provisions shall be
applied in a uniform and nondiscriminatory manner. A majority of the members of
the Committee will constitute a quorum. The Committee may act by the vote of a
majority of its members present at a meeting at which there is a quorum or by
unanimous written consent. The good faith decision of the Committee as to any
disputed question, including questions of construction, interpretation and
administration, will be final and conclusive on all persons. The Committee may
from time to time employ agents and delegate to them such administrative duties
as it deems appropriate. The Company will pay the costs and expenses incurred in
the administration of the Plan.

 

(b) Records and Reports. The Committee will keep a record of its proceedings and
acts and will keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the Plan. Within
thirty days after the end of each calendar year, the Committee will provide
participants with annual written statements of their account balances, showing
credits and charges made since the date of the last statement (or, in the case
of the statement for 2005, since the Restatement Date), and listing contact
information for the person or persons who can respond to questions relating to
participants’ accounts.

 

(c) Indemnification. The Company shall indemnify and hold harmless each member
of the Committee and any employee or director of the Company or an affiliate to
whom any duty or power relating to the administration or interpretation of the
Plan is delegated from and against any loss, cost, liability (including any sum
paid in settlement of a claim with the approval of the Board), damage and
expense (including legal and other expenses incident thereto) arising out of or
incurred in connection with the Plan, unless and except to the extent
attributable to such person’s fraud or willful misconduct.

 

-5-



--------------------------------------------------------------------------------

(d) Claim for Payment. A participant or beneficiary may submit to the Committee
or its designee a written claim for payment of amounts due under the Plan. A
decision will be made and communicated to the claimant within 90 days after the
claim is filed. Upon advance notice to the claimant, the Committee may extend
the 90-day period by up to 90 additional days. If a claim is denied, the
Committee will furnish written notice of the denial to the claimant, setting
forth a description of the specific reasons for the denial, the Plan provisions
upon which the denial is based, and a description of the Plan’s claim review
procedure. If no action is taken during the 90- or 180-day response period, as
the case may be, then the claim will be deemed to be denied on the last day of
the period for the purpose of proceeding to the claim review stage.

 

(e) Review of Denied Claims. If a claim for payment is denied or deemed denied
and if the claimant wants a review of the denied claim, then he or she must file
a written request for review with the Committee or its designee within 60 days
after receiving notice of the denial of the claim or, if the claim is deemed
denied, after the end of the 90- or 180-day response period, as the case may be.
If a request for review of a denied claim is not timely filed, then the denial
of the claim becomes final and binding. If a request for review is timely filed,
then the claimant and, if applicable, his or her representative may inspect all
documents pertaining to the claim and its denial. The Committee may schedule a
meeting with the claimant and/or claimant’s representative if it deems such a
meeting is necessary or appropriate to complete its review. The Committee will
make its decision within 60 days after receiving timely notice of the request
for review. Upon advance notice to the claimant, the Committee may extend the
initial 60-day review period by up to 60 additional days. If the Committee
affirms the original denial of the claim, then it will furnish written notice of
its decision to the claimant, setting forth the specific reasons for its
decision and describing the Plan provisions on which its decision is based. If a

 

-6-



--------------------------------------------------------------------------------

decision is not communicated to the claimant within the applicable review
period, then the Committee will be deemed to have affirmed the original denial
of the claim and the claimant will be deemed to have exhausted his or her
administrative remedies with respect to the claim.

 

8. Amendment. The Board of Directors of the Company, acting in its discretion,
may amend the Plan; provided, however, that no amendment may be made without the
prior written consent of a participant if such amendment impairs or could be
reasonably expected to impair or adversely affect the participant’s rights to
receive payments, the value of the participant’s interest under the Plan, or the
income tax deferral of amounts credited to participants’ accounts.

 

9. No Trust or Segregation of Assets. The Company will not be required to
establish a trust or otherwise provide for the segregation of assets for the
payment of participants’ account balances. If the Company does set aside funds
for the payment of its obligations under the Plan, then such funds shall remain
the asset of the Company and no participant will have any special claim thereto
or right or interest therein. The Company’s obligation to pay a participant’s
account under the Plan is an unfunded and unsecured promise to pay money in the
future. Each participant will be and will have the rights of a general unsecured
creditor of the Company with respect to the payment obligations of the Company
to such participant under the Plan.

 

10. No Rights Conferred. Nothing herein will be deemed to give any individual
any right to be retained in the employ of the Company or any affiliate or any
other rights in the future other than as herein specifically set forth.

 

11. Spendthrift Provision. Except to the extent required by law, no benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge,

 

-7-



--------------------------------------------------------------------------------

encumbrance or charge, and any attempt to anticipate, alienate, sell, transfer,
assign, encumber or charge the same shall be void. No such benefit shall be in
any way liable for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to those benefits.

 

12. Rules of Construction.

 

(a) General. The Plan is intended to be an unfunded plan maintained “primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”). The Plan, as amended and restated, is also intended to
satisfy the conditions of Section 409A of the Internal Revenue Code of 1986. The
Plan will be construed, administered and, if necessary, amended accordingly.

 

(b) Severability. If any provision of the Plan or the application of such
provision to any person or circumstance is held invalid, the remainder of the
Plan (and the application of such provision to any person or circumstance other
than the person or circumstance to which it is held invalid) will not be
affected thereby.

 

(c) Governing Law. The provisions of the Plan will be construed, regulated and
administered according to the provisions of ERISA, the Code and to the extent
not inconsistent therewith or preempted thereby, in accordance with the laws of
the state of Missouri.

 

PULITZER INC. By:   /s/    ROBERT C. WOODWORTH        

 

Dated: 6/3/05

 

-8-



--------------------------------------------------------------------------------

SCHEDULE D

 

(Unless specifically defined otherwise in this Schedule D, capitalized terms
shall have the meanings ascribed thereto in the Agreement and Plan of Merger
dated as of January 29, 2005, among the Company, Lee Enterprises, Incorporated
and LP Acquisition Corp.)

 

The term “change in control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

 

(a) The sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all, of the assets of Parent or
the Surviving Corporation (as constituted prior to the Effective Time) to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (“Exchange Act”)); or

 

(b) Any person or group is or becomes the “Beneficial Owner” (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act (or any successor
rules thereto)), directly or indirectly, of more than 50% of the total voting
power of the voting stock of Parent or the Surviving Corporation (or any entity
which controls Parent or the Surviving Corporation, or which is a successor to
all or substantially all of the assets of Parent or the Surviving Corporation),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

 

(c) Individuals who, on the day after the Effective Time, constitute the entire
board of directors of Parent or the Surviving Corporation (the “Incumbent
Board”) cease for any reason to constitute a majority of such board, provided
that any individual becoming a director subsequent to the Effective Time whose
election, or nomination for election by Company’s stockholders, was approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board; or

 

(d) Approval by the holders of the capital stock of Parent or the Surviving
Corporation of any plan or proposal for complete liquidation or dissolution of
Parent or the Surviving Corporation.

 

For the avoidance of doubt, (1) under no event shall the acquisition of Pulitzer
Inc. by Lee Enterprises Incorporated pursuant to the above-referenced Lee Merger
Agreement be considered a “change in control”; and (2) in the event the
transactions contemplated by the Lee Merger Agreement are not consummated, the
occurrence of a “change in control,” as defined above, shall be determined
solely with reference to Pulitzer Inc.



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

Number


--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

10.1      Amended and Restated Agreement and Plan of Merger by and among
Pulitzer Publishing Company, Pulitzer Inc. and Hearst-Argyle Television, Inc.
dated as of May 25, 1998. 10.2      Amended and Restated Joint Operating
Agreement, dated December 22, 1988, between Star Publishing Company and Citizen
Publishing Company. 10.3      Partnership Agreement, dated December 22, 1988,
between Star Publishing Company and Citizen Publishing Company. 10.4      Joint
Venture Agreement, dated as of May 1, 2000, among Pulitzer Inc., Pulitzer
Technologies, Inc., The Herald Company, Inc. and St. Louis Post-Dispatch LLC.
10.5      Operating Agreement of St. Louis Post-Dispatch LLC, dated as of May 1,
2000, as amended on June 1, 2001. 10.6      Indemnity Agreement, dated as of May
1, 2000, between The Herald Company, Inc. and Pulitzer Inc. 10.7      License
Agreement, dated as of May 1, 2000, by and between Pulitzer Inc. and St. Louis
Post-Dispatch LLC. 10.8      St. Louis Post-Dispatch LLC Note Agreement, dated
as of May 1, 2000, as amended on November 23, 2004. 10.9      Pulitzer Inc.
Guaranty Agreement, dated as of May 1, 2000 as amended on August 7, 2000,
November 23, 2004 and June 3, 2005. 10.10    Non-Confidentiality Agreement,
dated as of May 1, 2000. 10.11    Employment Agreement, dated August 26, 1998
between Pulitzer Inc. and Terrance C.Z. Egger. 10.12    Pulitzer Inc. Executive
Transition Plan. 10.13    Pulitzer Inc. Executive Transition Agreement, by and
between Pulitzer Inc. and Terrance C.Z. Egger, dated as of January 1, 2002.
10.14    Incentive Opportunities Term Sheet for Terrance C.Z. Egger. 10.15   
Amended and Restated Pulitzer Inc. Supplemental Executive Benefit Pension Plan
(restated as of June 3, 2005) Exhibit 31    Rule 13a-14(a)/15d-14(a)
Certifications Exhibit 32    Section 1350 Certification